Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 1 of 8




                        Exhibit G
 Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 2 of 8




           see
            The GEO Group, Inc.
                                    POLICY and PROCEDURE MANUAL

                                  CHAPTER: Detainee Work Program
                                                                                    NUMBER:
                                                                                   8.1.8-AUR

             Aurora/1.C. E.       TITLE: Detainee Work Plan                      SUPERSEDES:
           Processing Center
                                  RELATED ACA STANDARDS: 4-ALDF·                     1/31/04
                                  2A-09, 5C-06, 5C-08, 5C-10-12, 6B~02,
                                  68-05

     I.       POLICY

              To provide detainees the opportunity to participate in a voluntary work program and
              earn money.

     II.      PROCEDURE

              A.      Voluntary Work Program

                      Detainees who are physically and mentally able to work will be provided the
                      opportunity to participate in any voluntary work program.

                      No detainee or group of detainees will be given control, or allowed to exert
                      authority, over other detainees.

                      The detainee's classification level will determine the type of work assignment
                      for which he/she is eligible.

                      General work assignments do not require specific skills. A sample of work
                      assignments follows:

                      1. Kitchen worker {either shift)
                      2. Recreation/Library/Barber
                      3. Living area clean.up/janitorial
                      4. Area cleaning (inside facility)
                      5. Area cleaning (outside facility)
                      6. Evening workers (building janitorial)
                      7. Maintenance
                      8. Laundry

              B.      Voluntary Work Program Objectives

                      Through the voluntary work program:

                      1. Physically and mentally able detainees are gainfully employed while
                         contributing to the orderly operation of the facility;



                                                   Page 1 of7


CONFIDENTIAL                                                                           GEO_MEN 00038529
 Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 3 of 8




       Th~ GEO Group, Inc .   POLICY AND PROCEDURE MANUAL NUMBER 8.1.8 - AUR




                     .2. Essential operations and services improve through the productivity of
                         detainees; and
                     3. Inactivity-induced idleness and disciplinary-code violations will decline.

            C.       Required Work Assignments

                     Work assignments are voluntary. Detainees are not required to work except
                     to do personal housekeeping and to clean their housing area. Detainees are
                     required to maintain their immediate living areas in a neat and orderly
                     manner. This involves making their beds daily, stacking loose papers,
                     keeping the floor free of debris and dividers free of clutter1 and
                     handing/draping no articles of clothing, pictures, keepsakes, or other objects
                     from beds, overhead lighting fixtures, or other furniture.

             D.      Voluntary Special Details

                     Detainees may volunteer for the temporary work details that occasionally
                     arise. The work, which generally lasts from several hours to several days,
                     can involve labor-intensive work.

             E.      Detainee Selection

                     1. The detainee will fill out a Work Detail Application; which will be
                        forwarded to the Classification Department. (Attachment 1}
                     2. Inquiries to staff members about the detainee's attitude and behavior may
                        affect the detainee's selection.
                     3. Staff members will explain the rules and regulations as well as privileges
                        relating to the detainee worker's status.
                     4. The primary factors in hiring a detainee as a worker will be his/her
                        classification level and the specific requirements of the job.
                     5. The Classification Department will review the detainee's detention file and
                        take one of the following courses of action:

                         a. File application in the inactive file If the detainee does not qualify for
                            worker status.
                         b. Place the detainee on the waiting list if the security background check
                            merits approval and there are no current vacancies.
                         c. Prepare a "Verification Document'' if the security background check
                            merits approval and the facility is in need of workers.

             F.      Discrimination in Hiring Detainee Workers

                     Volunteering detainees will not be denied work opportunities based on non-


                                                     2 of7


CONFIDENTIAL                                                                            GEO_MEN 00038530
 Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 4 of 8




       The GEO Group, tni::.   POLICY AND PROCEDURE MANUAL NUMBER 8.1.8 - AUR




                     merit factors, such as race, religion, national origin, gender, sexual
                     orientation, or disability.

             G.       Physically and Mentally Challenged Detainees

                     The Aurora/LC.E. Processing Center maintains custody of physically and
                     mentally challenged detainees whose disabilities range from minor to
                     debilitating. While some of these individuals' medical restrictions will prevent
                     them from working, those with less severe disabilities will have the
                     opportunity to participate in the voluntary work program I in appropriate work
                     projects. Discrimination on the basis of disability is prohibited in the detainee
                     work program.

                     The selecting official must consider the precise limitations of a disabled
                     individual before rejecting certain work assignments. Expediency or
                     convenience will not justify the rejection of a detainee who, with reasonable
                     accommodation! can perform the essential function of the work involved. In
                     disputed cases, the official wm consult medical personnel to ascertain the
                     detainee's assignability with regard to a given project.

             H.      Hours of Work

                     The detainee workday approximates the workday in the community.
                     Detainees participating in the volunteer work program are required to work
                     according to a fixed schedule. The normal scheduled workday for a detainee
                     employed fullwtime is a maximum of 8 hours. Detainees who wish to
                     participate in the work program will not be permitted to work in excess of 8
                     hours daily, 40 hours weekly.

                      Detainee performance will be regularly evaluated and recorded. Detainee
                      will receive written recognition of competencies that they acquire.

                      Unexcused absences from work or unsatisfactory work performance may
                      result in removal from the voluntary work program.

             I.       Work Restrictions

                      A detainee may participate in only one work detail per day. Also, the
                      detainee is required to sign a voluntary work program agreement before
                      every new assignment. Completed agreements will be filed in the detainee's
                      detention file. {Attachment 2)




                                                    3 of7


CONFIDENTIAL                                                                            GEO_MEN 00038531
 Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 5 of 8




       The GEO Group.- Im;.   POLICY AND PROCEDURE MANUAL NUMBER 8.1.8 - AUR




            J.       Compensation

                     Detainees shall receive a stipend of $1.00 per day, to be paid daily and a
                     bottle of soda once a week.

            K.       Removal of Detainee from Work Detail

                    A detainee may be removed from a work detail for cause. Upon removing a
                    detainee from a work detail, written justification will be placed in the
                    detaineets detention file. Detainees removed from a work detail for cause
                    wm be ineligible for a new work assignment for a period of 60 days.

                    A non-exhaustive list of reasons for removal follows:

                    1 . Unsatisfactory performance.
                    2. Disruptive behavior, threats to security, etc.
                    3. Infraction of a facility rule, regulation or policy, leading to removal from a
                        work detail as a sanction imposed by the Disciplinary Panel.
                    4. Physical inability to perform all functions required by the job, whether
                        because of a lack of strength or a medical condition. Such detainees may
                        be removed from a work detail to prevent future injuries.

            L.      Detainee Responsibility

                    Detainees wm be informed of their responsibiUties by the assigned supeivisor
                    prior to beginning work in that area.

                    The detainee is expected to be ready to report for work at the required time.
                    The detainee may not leave an assignment without permission.

                    The detainee will perform all assigned tasks diligently and conscientiously.
                    Removal from the work detail and/or disciplinary action may result when a
                    detainee evades attendance and performance standards in assigned
                    activities, or encourages others to do so.

                    The detainee will exercise care in performing assigned work, using safety
                    equipment and other precautions in accordance with the work supeivisor's
                    instructions. In the event of a work-related injury, the detainee shall notify
                    the work supervisor, who will immediately implement injury-response
                    procedures (see Section II, N., below).

            M.      Detainee Training and Safety



                                                   4of7


CONFIDENTIAL                                                                          GEO_MEN 00038532
 Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 6 of 8




       The GEO Group, fnc.   POLICY AND PROCEDURE MANUAL NUMBER 8.1.8 -AUR




                    1, Detainee working conditions shall comply with all applicable federal,
                       state, or local work safety laws and regulations, including but not limited
                       to: Occupational Safety and Health Administration {OSHA) regulations,
                       National Fire Protection Association, 101 Life Safety Code, American
                       Correctional Association Standards for Adult Local Detention Facilities,
                       Bureau of Immigration and Customs Enforcement {LC.E.) Environmental
                       Occupation Safety and Health Detention Standards,
                    2. Upon the detainee's assignment to a job or detail, the supervisor shall
                       provide thorough instructions regarding safe work methods and, if
                       relevant, hazardous materials. The supervisor shall demonstrate safety
                       features and practices, Workers will learn to recognize hazards in the
                       workplace, to understand the protective devices and clothing provided,
                       and to report deficiencies to their supervisors. "Lack of knowledge or
                       skill" as an accident's cause will not be tolerated. Therefore, the detainee
                       shall undertake no assignment before signing a volunteer work program
                       agreement. Among other things, by signing the agreement the detainee
                       confirms he/she has received and understood training about the assigned
                       job from the supervisor. This agreement will be placed in the detainee's
                       detention file. ·
                    3. Medical staff will ensure detainees are medically screened and certified
                       before undertaking a food service assignment.
                    4. The facility will provide detainees with safety equipment that meets OSHA
                       and other standards associated with the task performed,

            N.      Detainee Injury and Reporting Procedures

                    If a detainee is injured while performing his/her work assignment, the
                    following procedures apply:

                    1 . The work supervisor will immediately notify the facility medical staff.
                    2. First aid will be administered when necessary.
                    3. Medical staff will determine what treatment is necessary and where that
                        treatment will take place.
                    4, The work supervisor will compete a detainee accident report
                        (Attachment 3) and submit it for review and processing. The report will be
                        distributed as follows:

                        Classification (for placement in the detainee's detention file)
                        Facility Administrator
                        Assistant Facility Administrator, Security Operations
                        Chief of Security
                        Fire and Safety Manager
                        H.S.A.

                                                    5 of7


CONFIDENTIAL                                                                              GEO_MEN 00038533
 Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 7 of 8




       The GEO Group, Inc.    POLICY AND PROCEDURE MANUAL NUMBER 8.1.8 - AUR




     O.     Verification Documents

                    1. The Classification Officer will forward verification documents to medical
                       for security-approved applicants that have been detained at the GEO
                       Group Inc., Aurora/1.C.E. Processing Center for at least 14 days.
                    2. The Medical Department will review the medical status of the applicant
                       and will determine if the detainee has a medical or psychological
                       condition limiting his ability to work.
                    3. When the Classification Officer receives an approved verification
                       document from the medical department, the applicant will be added to the
                       worker list as a paid worker or volunteer. The verification document will
                       then be forwarded to the respective Department Head for completion and
                       retention. Department Heads will maintain an accurate list of detainees
                       assigned to their areas.
                    4. If a food service worker is not utilized in food service for a period
                       exceeding two weeks, the Classification Officer and medical staff must
                       review and approve their further use.

                         NOTE: Any food service worker placed on a suicide watch will not be
                         authorized to perform any food services duties, unless authorized to do
                         so by the Facility Administrator in conjunction with the Health Services
                         Administrator.

            P.      Food Services Worker Log

                    The Food Services Manager shall maintain a log of the status of all food
                    services workers. This log will reflect the following information:

                    1.       Detainee ID and name
                    2.       Date cleared for kitchen
                    3.       Date commenced work
                    4.       Completion of hygiene, kitchen equipment and chemical training
                    5.       Annual approval review dates
                    6.       Date terminated kitchen work

             Q.     Work Detail Job Descriptions

                    The Program Coordinator will maintain written work detail job descriptions.

      THIS POLICY Will BE REVIEWED AT LEAST ANNUAllY AND UPDATED AS
      NEEDED.




                                                    6of7


CONFIDENTIAL                                                                          GEO_MEN 00038534
Case 1:14-cv-02887-JLK-MEH Document 262-6 Filed 04/29/20 USDC Colorado Page 8 of 8



     see                  POLICY AND PROCEDURE MA;~AL                    NUMBER
                                                                         8.1.8-AUR




    QUESTIONS/SUGGESTIONS REGARDING THIS POLICY SHALL BE ADDRESSED TO
    THE CHIEF OF SECURITY.

    APPROVED:         ORIGINAL S::..:..IG~N_;;;;.E=D;__,___ __   DATE:      1/31/04
                Warden/Facility Administrator

     REVISED/REVIEWED:       9i~~                                DATE: J--(l "0:5


    REVISED/REVIEWED:                                            DATE:
                         ---------
     REVISED/REVIEWED:                                           DATE:
                         ---------
     REVISED/REVIEWED: _ _ _ _ _ _ _ __                          DATE:


     REVISED/REVIEWED: _ _ _ _ _ _ _ __                          DATE:


     REVISED/REVIEWED: _ _ _ _ _ _ _ __                          DATE:


     REVISED/REVIEWED: _ _ _ _ _ _ _ __                          DATE:


     REVISED/REVIEWED: _ _ _ _ _ _ _ __                          DATE:


     REVISED/REVIEWED:. _ _ _ _ _ _ _ __                         DATE:


     REVISED/REVIEWED:. _ _ _ _ _ _ _ __                         DATE:


     REVISED/REVIEWED: _ _ _ _ _ _ _ __                          DATE:


     REVISED/REVIEWED: _ _ _~ - - - - -                          DATE:




                                                   7 of7


CONFIDENTIAL                                                                   GEO_MEN 00038535
